         Case 18-51587      Doc 102       Filed 07/14/21       Entered 07/14/21 12:52:27            Page 1 of 1
ct200                                                                                                                 06/2021

                       United States Bankruptcy Court
                               District of Connecticut


In re:
          Erica L. Garbatini                                                                Case Number: 18-51587
                                                                                            Chapter: 7
          Debtor*


            ORDER SETTING BANKRUPTCY CASE DEADLINES FOR ADDED CREDITORS


        The above-referenced Debtor filed a Chapter 7 case on December 5, 2018. A Notice of Chapter 7 Bankruptcy
Case, ECF No. 3, was served on all creditors listed on the list of creditors and/or schedule of assets and liabilities, which
contained bankruptcy case deadlines for filing proofs of claim, a motion or complaint to object to the Debtor’s discharge,
a complaint to determine dischargeability of a debt, and an objection to the Debtor’s list of claimed exemptions.
        On July 12, 2021, the Debtor filed Amended Schedule(s) EF, ECF No. 97, adding creditors (the "Affected
Creditors"), to the Debtor's bankruptcy case. The Affected Creditors have not been provided with adequate notice and
service of the bankruptcy case deadlines contained in the Notice of Chapter 7 Bankruptcy Case.
          THEREFORE, IT IS HEREBY ORDERED: The bankruptcy case deadlines for the Affected Creditors are:
             1. September 27, 2021, to file a Proof of Claim;
             2. September 15, 2021, to file a motion under § 727 (a)(8) or (a)(9) objecting to the Debtor's discharge or a
             complaint objecting to the Debtor's discharge under 11 U.S.C. § 727, and/or a complaint to determine the
             dischargeability of a debt under § 523(c);
             3. August 16, 2021, to file an objection to the Debtor’s list of claimed exemptions. It is further
         ORDERED: At or before 5:00 p.m. on July 14, 2021, the Clerk's Office shall serve this Order on the Affected
Creditors listed on the amended Schedule(s) EF.

                                                                                            BY THE COURT
Dated: July 14, 2021




United States Bankruptcy Court
District of Connecticut
915 Lafayette Boulevard
Bridgeport, CT 06604

*For the purposes of this order, "Debtor" means "Debtors" where applicable.
